                      Case 1:17-cv-07661-AJN Document 117 Filed 01/07/21 Page 1 of 2




                                                                                                              1/7/2021




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                     ROSEMARY C. YOGIAVEETIL
Corporation Counsel                               100 CHURCH STREET                                    phone: (212) 356-0877
                                                  NEW YORK, NY 10007                                      fax: (212) 356-1148
                                                                                                 email:ryogiave@law.nyc.gov
                                                                                                              (not for service)


                                                                       January 6, 2021



        Via ECF
        Hon. Barbara Moses
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007


                          Re: Josefina S. v. The City of New York
                              17 CV 7661 (AJN)(BM)

        Dear Judge Moses:

                       I am an Assistant Corporation Counsel assigned to represent Defendant City of
        New York (“Defendant”) in the above-referenced matter in which Plaintiffs allege, inter alia,
        that the New York City Administration for Children’s Services (ACS) discriminates against
        parents with intellectual disabilities. I write with the consent of Plaintiffs’ counsel to respectfully
        request a new date for the second pre-settlement conference currently scheduled for January 21,
        2021.

                       After the Court granted the parties’ joint request for an adjournment of the pre-
        settlement conference (ECF Dkt. No. 115), I learned that Dr. Angel Mendoza, the Chief Medical
        Officer at ACS, has a conflict on January 21, 2021 and thus cannot attend. As Dr. Mendoza
        participated in the first pre-settlement conference held on November 17, 2020, Defendant
        requests a new date for the second pre-settlement conference so that Dr. Mendoza may once
        again participate. Plaintiffs’ counsel consents to this request and confirmed their availability.
         Case 1:17-cv-07661-AJN Document 117
                                         116 Filed 01/07/21
                                                   01/06/21 Page 2 of 2




               The parties, as well as Dr. Mendoza, are available the following dates and times:

               -   January 25, 2021: before 11 a.m.
               -   January 26, 2021: after 12 p.m.
               -   January 27, 2021: after 1 p.m.
               -   January 28, 2021: after 12 p.m.

In the event that these dates and times are inconvenient for the Court, the parties are available on
a later date and time that is convenient to the Court. Please note, however, that Plaintiffs’ counsel
is unavailable on January 29, 2021 and that Dr. Mendoza is currently unavailable on Thursday
mornings and Monday afternoons due to his clinical engagements.

               Thank you for your consideration of this request and for your continued assistance
with this matter.


                                                      Respectfully,

                                                      /s/ Rosemary C. Yogiaveetil
                                                      Rosemary C. Yogiaveetil
                                                      Assistant Corporation Counsel

                                  Application GRANTED. The pre-settlement conference currently
cc:    Via ECF                    scheduled for January 21, 2021 at 10:00 a.m. is hereby ADJOURNED to
       All counsel of record      January 26, 2021 at 12:00 noon. The dial-in information and attendance
                                  requirements remain the same. (See Dkt. No. 110.) In advance of the
                                  conference, and no later than January 21, 2021, the parties shall submit a
                                  confidential     joint  settlement     status   letter  via    email    to
                                  Moses_NYSDChambers@nysd.uscourts.gov, updating the Court on the
                                  status of settlement negotiations, and which issues remain unresolved. SO
                                  ORDERED.



                                  ___________________________________________
                                  Barbara Moses, U.S.M.J.
                                  January 7, 2021




                                               -2-
